Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 and 11/9/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claim
Claims 5-24 were previously pending and subject to a non-final office action mailed on July 26, 2021. Claims 5-7, 11, 22 and 24 are amended, claims 8-10, 12-21 and 23 are left as previously presented, and claims 1-4 are canceled. Claims 5-24 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed October 26, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 5-24 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 5-24 has been withdrawn. 

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Mathew Grady on November 9, 2021.
The application has been amended as follows: 
5. (Currently Amended) A system for matching ride sharing requests and dispatching vehicles from a fleet of vehicles to meet the requests, the system comprising: at least one processor operatively connected to a memory, the at least one processor when executing configured to: receive active trip requests; generate a shareability network graph based data structure from the active trip requests, wherein generation of the shareability network graph based data structure includes operations to: create a data node in the graph based data structure for a plurality of respective active trip requests, evaluate shareability of the active trip requests based on a plurality of shareable conditions, define a plurality of connections between the plurality of respective data nodes responsive to a determination that respective requests are capable of sharing a vehicle for at least two active trip requests, wherein the determination is based on determining at least one of the plurality of sharing conditions is satisfied, wherein the data nodes and any connections establish the graph based data structure configured to process plurality of trip requests in real time, and query the graph based data structure to determine a solution for a maximal number of shared trips, wherein 
6. (Previously presented) The system of claim 5, wherein the at least one processor is configured to store information as part of the data structure identifying which of the plurality of shareable conditions has been satisfied for an evaluated trip determined to be shareable.  
7. (Previously presented) The system of claim 5, wherein the at least one processor is configured to delete a node from the graph based data structure responsive to triggering execution of the associated trip request.  
8. (Previously presented) The system of claim 5, wherein the at least one processor is configured to match more than two shared trips in a given route.  
9. (Previously presented) The system of claim 5, wherein the at least one processor is configured to execute a maximum weighted matching algorithm to find a collection of shared trips that improves system efficiency.  
10. (Previously presented) The system of claim 5, wherein the at least one processor is configured to execute a maximum weighted matching algorithm to find a collection of shared trips that minimizes unoccupied vehicle time.  

12. (Previously presented) The system of claim 11, wherein the system is configured to trigger execution of a second trip route including at least a third patron, a third pick up location and at least a fourth patron and a fourth pick up location, each with respective drop-off locations.  
13. (Previously presented) The system of claim 5, wherein at least one processor is configured to determine an additional time imposed by sharing a trip is less than a delay parameter specified as a user entered sharing condition.  
14. (Previously presented) The system of claim 5, wherein at least one processor is configured to determine a seating capacity threshold is valid based on a candidate sharing opportunity.  
15. (Previously presented) The system of claim 5, wherein at least one processor is configured to compute at least one or more condition from the following conditions to determine trip requests are shareable: A. (pickup time for first patron + travel time from first patron pick up to second patron pick up is less than or equal to unshared travel time + a delay parameter) and (pickup time for first patron + travel time from first patron pick up to second patron pick up + travel time from second patron pick up to second patron drop-off + travel time second patron drop-off to first patron drop-off is less than pickup time for first patron + travel time first patron pick up to first patron drop off+ delay parameter) and (number of riders for first trip request + number of riders in subsequent request is less than or equal to passenger seating capacity); B. (pickup time for first e + travel time from first patron drop off to second patron drop off is less than or equal to pick up time of subsequent patron + travel time from second patron pickup to second patron destination + delay parameter) and (number of riders for first trip request + number of riders in subsequent request is less than or equal to passenger seating capacity); C. (pickup time of subsequent patron + travel time from second patron pick up to first patron pick up < pickup time for first patron + delay parameter) and (pickup time of subsequent patron + travel time from second patron pick up to first patron pick up + travel time first patron pick up to first patron drop off + travel time from first patron drop-off to second patron drop- off is less than or equal to pickup time of subsequent patron + travel time from second patron pickup to second patron destination + delay parameter) and (number of riders for first trip request + number of riders in subsequent request is less than or equal to passenger seating capacity); or D. (pickup time of subsequent patron + travel time from second patron pick up to first patron pick up + Travel time from first patron pick up to second patron drop-off is less than or equal to pickup time of subsequent patron + travel time from second patron pickup to second patron destination + delay parameter) and (pickup time of subsequent patron + travel time from second patron pick up to first patron pick up + Travel time from first patron pick up to second patron drop-off + travel time second patron drop-off to first patron drop-off is less than or 
16. (Previously presented) The system of claim 15, wherein the at least one processor is configured to assign a status for trip requests RA and R; within a shareability network data structure indicating that evaluated trips are sharable responsive to determining any one or more of the conditions A, B, C or D is satisfied.  
17. (Previously presented) The system of claim 16, wherein the at least one processor is configured to associate information for respective ones of the conditions that are met with the evaluated trips for respective data nodes in the data structure.  
18. (Previously presented) The system of claim 17, wherein the at least one processor is further configured to execute an evaluation of conditions A-D to build connections within the shareability network of requested trips.  
19. (Previously presented) The system of claim 5, wherein the data structure defines a set R of active trip requests for which trip sharing has not been defined.  
20. (Previously presented) The system of claim 19, wherein the system is configured to store as a data element ni associated with a trip request Ri, wherein ni is equal to a number of passengers associated with a respective trip request.  
21. (Previously presented) The system of claim 5, wherein the at least one processor is configured to compute in real time an output from the shareability network which includes on an order of ten thousand trips, wherein real time is less than .01 seconds.  
22. (Currently Amended) A computer implemented method of matching ride sharing requests and dispatching of vehicles from a fleet of vehicles to meet the requests, the plurality of trip requests in real time; querying the graph based data structure to determine a solution for a maximal number of shared trips, wherein determination of the maximal number of shared trips is based, at least in part, on the connections established within the data structure and a delay parameter, wherein querying the data structure induces a partition on the data structure between sharable trip requests and non- shareable trip requests; and triggering, by the at least one processor, execution of the shareable trip requests, including at least a trip route including at least a first patron, a first pick up location and at least a second patron and a second pickup location with respective drop-off locations based on the determination of the solution for the maximal number of shared trips, and triggering execution of the non-sharable trip requests.  

24. (Currently Amended) A non-transitory computer readable medium comprising instruction that cause at least one process to perform a method for matching ride sharing requests and dispatching of vehicles from a fleet of vehicles to meet the requests, the method comprising: receiving active trip requests; generating a shareability graph based network data structure from the active trip requests, wherein generating of the shareability graph based network data structure includes: creating a data node in the data structure for a plurality of respective active trip requests, 9459872.1Application No.: 16/553,7708 Docket No.: M0437.70130US01 Reply to Office Action of July 26, 2021 evaluating shareability of the active trip requests based on a plurality of shareable conditions, and defining a plurality of connections between the plurality of respective data nodes within the data structure responsive to a determination that respective requests are capable of sharing a vehicle for at least two active trip requests, wherein the determination is based on determining at least one of the plurality of sharing conditions is satisfied, wherein the data nodes and any connections establish the graph based data structure configured to process plurality of trip requests in real time; querying the graph based data structure to determine a solution for a maximal number of shared trips, wherein determination of the maximal number of shared trips is based, at least in part, on the connections established within the data structure and a delay parameter, wherein querying the data structure induces a partition on the data structure between sharable trip requests and non- shareable trip requests; and triggering execution of the shareable trip requests, including at least a trip route 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Lord (U.S. Patent Application Publication No. 2015/0324718) and Lambert et al. (U.S. Patent Application Publication No. 2016/0027306) as indicated in the July 26, 2021 non-final office action pages 7-19. 
The next closest prior art is “Optimization of Dynamic Ridesharing Systems” Published by Sage journals in 2013 discloses a method of matching transportation requests with vehicles. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 5-24.
“define a plurality of connections between the plurality of respective data nodes responsive to a determination that respective requests are capable of sharing a vehicle for at least two active trip requests, wherein the determination is based on determining at least one of the plurality of sharing conditions is satisfied, wherein the data nodes and any connections establish the graph based data structure configured to process thousands of trip requests in real time, and query the graph based data structure to determine a solution for a maximal number of shared trips, wherein determination of the maximal number of shared trips is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZEINA ELCHANTI/Examiner, Art Unit 3628